Citation Nr: 0903545	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-23 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice connected disability pension 
benefits.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served from January 1942 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision of September 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines.

The Board notes that, his VA Form 9, the appellant requested 
a BVA hearing.  However, in a June 2007 correspondence, the 
appellant indicated that his illness prevented him from 
personally appearing at the requested hearing but that a 
representative would be sent in his place.  The Board notes 
that there is no showing that the representative had any 
personal knowledge of the case and/or that the representative 
was competent to act on the appellant's behalf.  As such, the 
request for a hearing is denied.  VA cannot schedule a 
hearing when there is no one to identify and there is no 
indication that such unnamed person could present material 
evidence.  


FINDINGS OF FACT

1.  The appellant served from January 1942 to June 1946.  He 
was in a no casualty status from April 1942 to October 1943, 
missing from October 1943 to February 1945 and had regular 
Philippine Army service from March 1945 to June 1946.  He had 
unrecognized guerrilla service from October 1943 to February 
1945.  Service from April 1942 to October 1943 was not valid 
for pay purposes.  

2.  There is no evidence that the appellant served in the 
Regular Philippine Scouts, Insular Force of the Navy, Samoan 
Native Guard, or Samoan Native Band of the Navy during World 
War II.


CONCLUSION OF LAW

The appellant's military service is not qualifying service 
for VA non-service-connected disability pension benefits.  38 
U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.40, 3.41 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  The 
Court has recognized that enactment of the VCAA does not 
affect matters on appeal from the Board when the question is 
limited to statutory interpretation.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 
227, 231- 32 (2000).

Since the Board has denied the claim as a matter of law, 
there is no issue as to whether VA has complied with its duty 
to notify or assist the appellant and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.  38 U.S.C. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

				Legal Criteria and Analysis 

The appellant seeks VA nonservice-connected pension benefits.  
Philippine eligibility for nonservice-connected disability 
pension is covered by 38 C.F.R. § 3.40(a) as follows:  
Service in the Regular Philippine Scouts, the Insular Force 
of the Navy, Samoan Native Guard, and Samoan Native Band of 
the Navy is included for pension, compensation, dependency 
and indemnity compensation, and burial allowance.

Persons who served in the Commonwealth Army of the 
Philippines, by contrast, are not entitled to nonservice- 
connected disability pension as governed by 38 C.F.R. § 
3.40(c):  Service is included, for compensation, dependency 
and indemnity compensation, and burial allowance, from and 
after the dates and hours, respectively, when they were 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
United States Army, pursuant to Military Order of the 
President of the United States dated July 26, 1941.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability. 38 C.F.R. § 3.203(b).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, VA 
shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).

Findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Venturella 
v. Gober, 10 Vet. App. 340 (1997). 

Here, the evidence shows that the appellant was in a no 
casualty status from April 1942 to October 1943, missing from 
October 1943 to February 1945 and had regular Philippine Army 
service from March 1945 to June 1946.  He had unrecognized 
guerrilla service from October 1943 to February 1945.  
Service from April 1942 to October 1943 was not valid for pay 
purposes.  The appellant did not have recognized guerilla 
service.  This was certified by the records department in 
March 1951.  As such, the evidence shows that the appellant 
did not have qualifying service for the benefit sought.  
Rather, the character of the appellant's service qualifies 
him for compensation, dependency and indemnity and burial 
compensation, see 38 C.F.R. § 3.40(b) & (c) (2008), but not a 
pension.  Accordingly, the claim is denied.  


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


